department of the treasury internal_revenue_service washington d c date cor-110488-98 index numbers number info release date re dear this is in response to your letter received date requesting general information as to the benefits available to dual u s and italian citizens under the convention between the united_states and italy for the avoidance of double_taxation with respect to taxes on income and the prevention of fraud and fiscal evasion that entered into effect on date the convention as we noted in our response to your previous letter dated date absent any_tax convention citizens of the united_states are taxed on their worldwide income by reason of their u s citizenship it is our understanding that citizens of italy are taxed on their worldwide income only if they are resident in italy if an individual is both a u s citizen and an italian citizen resident in italy both countries will impose tax on the individual’s worldwide income and the individual is required to comply with both countries’ income_tax requirements further as we noted in our previous response paragraph a of article of the convention provides generally that any pension paid_by or out of funds created by a contracting state or a political or administrative subdivision or local authority thereof to an individual in respect of services rendered to that state or subdivision shall be taxable only in that state however paragraph b of article provides that such pension shall be taxable only in the other contracting state if the individual is a resident and a national of that state article provides in general that for purposes of the convention the term resident of a contracting state means any person who under the laws of that state cor-110488-98 is liable to tax therein by reason of his domicile or residence paragraph a provides that the term resident of a contracting state does not include any person who is liable to tax in that state in respect only of income from sources in that state paragraph h of article provides that the term nationals means all individuals possessing the citizenship of a contracting state in order to benefit from the exemption from u s tax provided by article b of the convention an individual who is a resident and a national of italy must send form_w-8ben to the payor of his pension benefits to certify that he is eligible for the benefits of the convention a copy of form_w-8ben is enclosed in order to apply for a refund of previous amounts of u s tax that have been withheld from his pension benefits the individual must file a form 1040nr indicating that a refund is due to him the forms 1042-s that were issued on an annual basis by the payor of the pension benefits should be attached to the form 1040nr the prior forms 1042-s will indicate to the internal_revenue_service the amounts of u s tax that were withheld from the benefit payments copies of a form 1040nr the form 1040nr instructions and form 1042-s are enclosed we hope this information has been helpful please note that this letter constitutes general information only and does not constitute a ruling that can be used or cited as precedent if you have any questions please contact at not a toll free call sincerely m grace fleeman assistant to the branch chief cc intl br1 encl as stated
